Citation Nr: 1040448	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to December 
1957.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2009 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral pes planus was noted at entrance.  Pes planus did 
not increase in severity during service.  

2.  Bilateral hallux valgus, calcaneal spurs and fasciitis were 
not manifest in service and are not attributable to service.  


CONCLUSIONS OF LAW

Pes planus pre-existed service and was not aggravated therein.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 
(2010).

Bilateral hallux valgus, calcaneal spurs and fasciitis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
January 2009.  Furthermore, the record reflects that during the 
hearing in May 2010, the VA Veterans Law Judge asked the 
appellant if he had a fair opportunity to discuss his case and if 
there was anything else that he wished to add for the record.  
The actions of the Veterans Law Judge supplement VCAA and comply 
with 38 C.F.R. § 3.103 (2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Available service and VA treatment records have been associated 
with the claims folder along with post service medical records.  
The appellant has also been afforded an appropriate VA 
examination.  We note that the VA examination was adequate as it 
reflected a pertinent medical history, review of the documented 
medical history, clinical findings, a diagnosis, and an opinion 
supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Summary

In the June 1954 entrance examination, bilateral pes planus, 
asymptomatic was diagnosed.  The November 1957 separation 
examination revealed normal feet.  The appellant also denied foot 
trouble at that time.  

Heel pain was noted in May 1993.  In May 1997, bilateral heel 
spurs was diagnosed.  Later that month, an assessment was given 
of plantar fasciitis with heel spur formation, especially on the 
left.  Right foot pain was noted in January 2006.  

Examination in October 2008 revealed that there were some sensory 
neuropathic changes in the appellant's feet.  In November 2009, 
the appellant was seen for shortness of breath, it was noted that 
his feet swelled "a lot."  

During his May 2010 hearing, the appellant reported walking on 
concrete in service, sometimes 12-15 hours a day.  He related 
that his feet started bothering him a couple of months after 
service and that he sought treatment in Savannah, Georgia.  He 
reported that they still swell up.  

In the July 2010 VA compensation and pension examination, the 
appellant complained of foot swelling and a hard time walking.  X 
rays revealed mild flat foot deformity and hallux valgus, and 
calcaneal spurs.  The examiner found that the appellant's flat 
foot condition was less likely as not (less than 50/50 
probability) caused by or a result of service.  He found no 
evidence of worsening of flat foot and noted that the appellant's 
current symptoms are most likely from the heel spurs and edema 
from the CHF.  


Legal Criteria

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for active 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In considering 
the effect of section 1111 on claims for service-connected 
disability, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has stated that the government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) 
citing 38 U.S.C.A. § 1153.

38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during 
service of a pre- existing injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly 
v. Brown, 9 Vet. App. 402 (1996).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis 

Initially, the Board notes that the appellant has multiple 
diagnoses involving the feet.  The analysis varies based upon the 
nature of the disability and whether such pre-existed service.  
The appellant has appealed the denial of service connection for a 
bilateral foot disability.  After review of the evidence, the 
Board concludes that service connection is not warranted for any 
foot disability.

Service connection is not warranted for bilateral pes planus.  In 
this regard, we note that the appellant's June 1954 entrance 
examination revealed bilateral pes planus, asymptomatic.  This 
was far more than just a report of history.  38 C.F.R. § 3.304.  
Rather, this was a clinical determination by an examiner after 
examination.  Thus, the record includes competent evidence which 
clearly and unmistakably shows that bilateral pes planus pre-
existed the period of active service, and the presumption of 
soundness is not applicable.  

As it has been shown to have existed prior to the appellant's 
induction into active duty, the Board must next address whether 
his bilateral pes planus increased in severity or was aggravated 
during the period of active service.  A pre-existing disease will 
be considered to have been aggravated by where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Here, the evidence shows that although bilateral pes planus was 
noted upon entry into service, the November 1957 separation 
examination revealed normal feet.  The appellant also denied foot 
trouble at that time.  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 1 Vet 
.App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet App. 283, 286 (1994).  

In light of the service treatment records, the lay statements of 
record, VA outpatient treatment records, and the July 2010 VA 
compensation and pension examination, we find that the more 
probative evidence establishes that there was no aggravation of 
the preexisting bilateral pes planus during service.  In this 
regard, when comparing the June 1954 entrance examination and the 
separation examination in November 1957, no aggravation is shown.  
In fact, normal feet were reported at separation and the 
appellant denied foot trouble.  In other words, the 
contemporaneous records showed no objective or subjective 
evidence of an increase in severity.  Moreover, the July 2010 VA 
examiner found no evidence of worsening of flat foot.  The record 
contains no credible evidence of aggravation of pes planus in 
service.  Following the appellant's separation in December 1957, 
there are no findings for pes planus- flat feet-until the July 
2010 VA examination.  As such, we conclude that the pre-service 
bilateral pes planus was not aggravated during service.  To the 
extent that the appellant implies that there was an increase in 
severity due to in-service activity, we conclude that the 
contemporaneous denial and the normal separation examination are 
more probative that statements advanced in support of a claim for 
monetary benefits.  Clearly, the current statements are in 
conflict with his specific in-service denial.

Furthermore, we find that service connection for any other foot 
disability to include hallux valgus, fasciitis and calcaneal 
spurs is also not warranted.  In this regard, we acknowledge the 
appellant's assertions that his feet started to bother him months 
after service and that they continue to swell.  We acknowledge 
that the appellant is competent to report foot pain and swelling.  
A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  However, the Board concludes that his assertions, 
while competent, are not credible and that the more probative 
evidence is against the claim.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Again, we note that the separation examination in November 1957 
revealed normal feet and at that time the appellant denied foot 
trouble.  Although the appellant has stated that his feet started 
to bother him months after service, the first mention of any foot 
problems in the record is the notation of heel pain in May 1993.  
This is more than three decades after service.  We also note that 
this gap is consistent with the normal foot examination at 
separation and his denial of pertinent pathology at that time.  
We also note that the July 2010 VA examiner found no evidence of 
worsening of flat foot and noted that the appellant's current 
symptoms are most likely from the heel spurs and edema from the 
CHF.  The VA examiner rendered his opinion after review of the 
appellant's service treatment records, post service treatment 
records and examination of the nature and extent of the 
appellant's foot disability.  In doing so, the appellant's 
symptomatology was attributed to non service related factors.

The Board has weighed the evidence of record to include the 
appellant's lay statements.  However, we find that the more 
probative evidence, to include the service treatment records and 
the VA compensation and pension examination, establishes that the 
appellant's bilateral foot disability is not attributable to 
service.  

The preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability.  Accordingly, 
service connection is denied.


ORDER

Service connection for a bilateral foot disability is denied.  


_________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


